Order entered January 25, 2019




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-18-00949-CR

                         ALEX LEON DICKERSON, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 6
                                 Dallas County, Texas
                         Trial Court Cause No. F16-75623-X

                                         ORDER
      Before the Court is appellant’s January 22, 2019 motion to extend time to file his brief.

We GRANT the motion and ORDER the brief filed on or before February 22, 2019.


                                                    /s/   BILL PEDERSEN, III
                                                          JUSTICE